                                                  1   ZACHAR LAW FIRM, P.C.
                                                  2   P. O. Box 47640
                                                      Phoenix, Arizona 85020
                                                  3   (602) 494-4800
                                                  4   Christopher J. Zachar  #014711
                                                      czachar@zacharlaw.com
                                                  5
                                                  6   Attorney for the Plaintiff

                                                  7                              UNITED STATES DISTRICT COURT
                                                  8
                                                                                        DISTRICT OF ARIZONA
                                                  9
                                                 10   Jeff Farrell,
                                                                                                       No.: CV-20-00180-RM-LCK
                                                 11                                Plaintiff,
                                                 12
ZACHAR LAW FIRM, P.C.




                                                      vs.                                              AMENDED COMPLAINT
                                                 13
                        Phoenix, Arizona 85020




                                                 14   Target Corporation,
                           P. O. Box 47640




                                                 15                                Defendant.
                                                 16
                                                 17          NOW COMES Plaintiff, by and through undersigned counsel, and for his
                                                 18   Amended Complaint against the Defendant alleges as follows:
                                                 19
                                                 20          1.       Plaintiff Jeff Farrell is an adult individual presently residing in Pima

                                                 21   County, Arizona.

                                                 22          2.       Defendant Target Corporation (hereinafter referred to as “Target”) is a
                                                 23   Minnesota Corporation with its principal place of business in Minneapolis,

                                                 24   Minnesota.       Defendant Target Corporation also does business in Pima County,
                                                      Arizona.
                                                 25
                                                             3.       All acts and transactions alleged herein occurred in Pima County,
                                                 26   Arizona.
                                                 27

                                                 28


                                                                                                 -1-
                                                  1          4.   This Court has jurisdiction over this civil action pursuant to 28 U.S.C. §
                                                  2   1332 in that the matter in controversy exceeds the sum or value of $75,000 exclusive
                                                  3   of interest and costs, and the action is between citizens of different states.
                                                  4          5.   On June 26, 2018, Plaintiff Jeff Farrell was riding his bicycle through the
                                                  5   parking lot of the Target store located at 3901 West Ina Road in Tucson, Arizona.
                                                  6          6.   At that time, Defendant Target was in the process of repaving the parking
                                                  7   lot, and had removed all pavement markings.
                                                  8          7.   As Plaintiff rode his bicycle, he failed to see and/or appreciate a raised
                                                  9   speedbump in the parking lot, struck the same and lost control of his bicycle, resulting
                                                 10   in him crashing to the ground.
                                                 11          8.   On June 26, 2018, Plaintiff was a business invitee to Defendant Target’s
                                                 12   store located at 3901 West Ina Road in Tucson, Arizona.
ZACHAR LAW FIRM, P.C.




                                                 13          9.   Plaintiff was utilizing the parking lot designed and constructed by
                        Phoenix, Arizona 85020




                                                 14   Defendant for its customers and business invitees.
                           P. O. Box 47640




                                                 15          10. Though Defendant normally had in place the required markings in the
                                                 16   parking lot, on the subject date, there was no information or warnings given to
                                                 17   Plaintiff or others regarding the hazards that existed on the parking lot at that time.
                                                 18          11. On June 26, 2018, Defendant Target’s parking lot was not maintained in
                                                 19   conformance with federal safety standards.
                                                 20          12. On June 26, 2018, Defendant Target’s parking lot was not maintained in
                                                 21   conformance with federal engineering safety standards.
                                                 22          13. Due to the uneven and unforeseen surface, Plaintiff Jeff Farrell fell.
                                                 23          14. As a result of the fall, Plaintiff Jeff Farrell sustained serious injuries and
                                                 24   damages.
                                                                                              COUNT I
                                                 25
                                                                                            (Negligence)
                                                 26
                                                             15. Plaintiff re-alleges and incorporates herein all allegations stated in
                                                 27
                                                      Paragraphs 1 through 14.
                                                 28


                                                                                                -2-
                                                  1          16. On June 26, 2018, Defendant Target’s parking lot was not maintained in
                                                  2   conformance with federal safety standards.
                                                  3          17. On June 26, 2018, Defendant Target’s parking lot was not maintained in
                                                  4   conformance with federal engineering safety standards.
                                                  5          18. Each of the aforementioned standards was enacted for public safety.
                                                  6          19. Defendant knew or in the exercise of reasonable care should have known
                                                  7   that nearly all business visitors would be utilizing the Target parking lot during the
                                                  8   renovation, and that business invitees travel to the Target store on all modes of
                                                  9   transportation (trucks, cars, motorcycles, scooters, bicycles and others).
                                                 10          20. On June 26, 2018, there were no warnings or information provided to
                                                 11   Plaintiff or others using Defendant Target’s parking lot.
                                                 12          21. Defendant Target knew or should have known of the dangerous condition
ZACHAR LAW FIRM, P.C.




                                                 13   prior to and at the time of Plaintiff’s fall.
                        Phoenix, Arizona 85020




                                                 14          22. Defendant Target had a duty to Plaintiff and others similarly situated to
                           P. O. Box 47640




                                                 15   maintain the premises in a safe condition for all guests and visitors to the property.
                                                 16          23. Defendant had a duty to Plaintiff and others similarly situated to make the
                                                 17   premises safe for regular and foreseeable use.
                                                 18          24. Defendant knew or with the exercise of reasonable care should have
                                                 19   known of the dangerous conditions that existed on the property with sufficient time to
                                                 20   warn Plaintiff and/or provide a remedy for the dangerous conditions.
                                                 21          25. Defendant breached the aforementioned duties.
                                                 22          26. As a direct and proximate result of the negligence of Defendants, Plaintiff
                                                 23   has suffered severe physical injuries, for which he has incurred medical expenses.
                                                 24
                                                                                               COUNT II
                                                 25
                                                                                          (Premises Liability)
                                                 26
                                                             27. Plaintiff re-alleges and incorporates herein all allegations stated in
                                                 27   Paragraphs 1 through 26.
                                                             28. Defendant Target created the dangerous condition on their property.
                                                 28


                                                                                                  -3-
                                                  1          29. Defendant Target allowed the dangerous condition to remain on their
                                                  2   property.
                                                  3          30. Defendant Target knew of the dangerous condition in sufficient time to
                                                  4   provide a remedy, safeguard or warning but failed to do so.
                                                  5          31. Defendant Target, in the exercise of reasonable care should have known
                                                  6   or discovered the dangerous condition in sufficient time to provide a remedy,
                                                  7   safeguard or warning, but failed to do so.
                                                  8          32. As a direct and proximate result of the negligence of Defendant Target,
                                                  9   Plaintiff has suffered serious physical injuries, for which he has incurred medical
                                                 10   expenses.
                                                 11
                                                             WHEREFORE, Plaintiff seeks judgment against Defendant as follows:
                                                 12
ZACHAR LAW FIRM, P.C.




                                                             A.   For Plaintiff’s special damages, in amounts to be proven at trial and in
                                                 13
                        Phoenix, Arizona 85020




                                                                  amounts sufficient to satisfy the jurisdictional requirements of this Court;
                                                 14
                           P. O. Box 47640




                                                             B.   For Plaintiff’s general damages, in amounts to be proven at trial;
                                                 15
                                                             C.   For Plaintiff’s reasonable costs incurred herein; and
                                                 16
                                                             D.   For such other and further relief as this Court deems just and proper.
                                                 17
                                                 18          DATED this 10th day of June, 2020.
                                                 19
                                                                                              /s/Christopher J. Zachar
                                                 20
                                                                                              Christopher J. Zachar, Esq.
                                                 21                                           Attorney for the Plaintiff
                                                 22
                                                 23
                                                 24

                                                 25

                                                 26

                                                 27

                                                 28


                                                                                               -4-
                                                  1                             CERTIFICATE OF SERVICE
                                                  2
                                                            I hereby certify that on this 10th day of June, 2020, I filed the foregoing
                                                  3
                                                      document electronically with the Clerk of Court through the CM/ECF System for
                                                  4
                                                      filing and served on counsel of record via the Court’s CM/ECF system.
                                                  5
                                                  6         /s/Heidi Petersen
                                                  7
                                                  8
                                                  9
                                                 10
                                                 11
                                                 12
ZACHAR LAW FIRM, P.C.




                                                 13
                        Phoenix, Arizona 85020




                                                 14
                           P. O. Box 47640




                                                 15
                                                 16
                                                 17
                                                 18
                                                 19
                                                 20
                                                 21
                                                 22
                                                 23
                                                 24

                                                 25

                                                 26

                                                 27

                                                 28


                                                                                            -5-
